UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:000-53741 DIRECTVIEW HOLDINGS, INC. (Name of Registrant as specified in its charter) Nevada 20-5874633 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 21218 Saint Andrews Blvd., suite 323, Boca Raton, FL (Address of principal executive office) (561) 750-9777 (Registrant’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ There are366,487,404 shares of common stock are issued and outstanding as of August 19, 2014. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q June 30, 2014 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 4 Consolidated Statements of Operations for the three and sixmonths Ended June 30, 2014 and 2013 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months Ended June 30, 2014 and 2013 (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7-19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Default upon Senior Securities. 28 Item 4. Mine Safety Disclosure. 28 Item 5. Other Information. 28 Item 6. Exhibits. 28 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, "DirectView," "we," "us," "our" and similar terms refer to DirectView Holdings, Inc., aNevada corporation, and each of our wholly-owned subsidiaries and majority-owned subsidiary. When used in this report the following terms have the following meanings related to our subsidiaries. ● “DirectView Video” refers to DirectView Video Technologies, Inc., our wholly-owned subsidiary and a company organized under the laws of the state of Florida. ● “DirectView Security” refers to DirectView Security Systems, Inc. our majority-owned subsidiary (58% owned as of June 30, 2014) and a company organized under the laws of the state of Florida. ● “Ralston” refers to Ralston Communication Services, Inc. our wholly-owned subsidiary and a company organized under the laws of the state of Florida. ● “Meeting Technologies” refers to Meeting Technologies Inc., our wholly-owned subsidiary and a company organized under the laws of the state of Delaware. 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Various statements in this registration statement contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our history of losses and declining sales, our ability to raise sufficient capital to fund our operating losses, increase our net sales to a level which funds our operating expenses, economic, political and market conditions and fluctuations, competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, as well as our annual report on Form 10-K for the year ended December 31, 2013 including the risks described in Part I. Item 1A. Risk Factors of that report.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this registration statement, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 3 DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable - net Other Current Assets Total Current Assets PROPERTY AND EQUIPMENT - Net - OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Convertible Promissory Notes, net of debt discounts $ $ Short Term Advances Notes Payable Accounts Payable Accrued Expenses Due to Related Parties Derivative Liability Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT: Preferred Stock ($0.0001 Par Value; 5,000,000 Shares Authorized; None Issued and Outstanding) - - Common Stock ($0.0001 Par Value; 500,000,000 Shares Authorized; 366,487,404 and 228,479,134 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively) Additional Paid-in Capital Accumulated Deficit ) ) Total DirectView Holdings, Inc. Stockholders' Deficit ) ) Non-Controlling Interest in Subsidiary ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited consolidated financial statements. 4 DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, NET SALES: Sales of Product $ Service Total Net Sales COST OF SALES: Cost of Product Cost of Service Total Cost of Sales GROSS PROFIT ) OPERATING EXPENSES: Marketing & Public Relations - - Depreciation - 75 - Compensation and Related Taxes Other Selling, General and Administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Other Income (Expense) ) Gain on Extinguishment of Derivative Liabilities - - Change in Fair Value of Derivative Liabilities ) Derivative Expense - - ) - Amortization of Debt Discount ) - ) - Interest Expense ) ) ) Total Other Income (Expense) NET INCOME (LOSS) Less: Net Income (Loss) Attributable to Non-Controlling Interest ) ) Net Income (Loss) Attributable to DirectView Holdings, Inc. $ $ ) $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted $ $
